—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondents which, inter alia, terminated petitioner’s employment as a principal account clerk with respondent Clinton County Highway Department.
Contrary to petitioner’s contention, there is substantial evidence in the record as a whole to support the determination that petitioner was incompetent in performing his duties as a principal account clerk. The record includes, inter alia, the testimony of petitioner’s supervisor as to the deficiencies in petitioner’s work and the unsuccessful efforts made by the supervisor to improve his performance. Petitioner’s arguments, in the main, present questions of credibility which were for the Hearing Officer to resolve. We also reject petitioner’s claim that the penalty of dismissal was so disproportionate to the offense as to be shocking to one’s sense of fairness.
Cardona, P. J., Mikoll, Crew III, Weiss and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.